24 Mich. App. 539 (1970)
180 N.W.2d 333
PEOPLE
v.
SEELEY
Docket No. 7,010.
Michigan Court of Appeals.
Decided June 23, 1970.
Leave to appeal granted September 22, 1970.
*540 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Irving B. Feldman and Bernard Rosner, Assistant Attorneys General, for the people.
Louisell & Barris (Neil Howard Fink, of counsel), for defendant.
Before: T.M. BURNS, P.J., and HOLBROOK and BRONSON, JJ.
Leave to appeal granted September 22, 1970. 384 Mich. 752.
HOLBROOK, J.
The only question involved in this case is whether the Common Pleas Court of the City of Detroit has jurisdiction to conduct a preliminary examination when the criminal offense charged is one not cognizable by a justice of the peace in the year 1967, and where the offense is alleged to have been committed in the City of Detroit.
Defendant, at the time a resident of the City of Detroit, was charged with violation of the Michigan election law, for failure to file an election report, contrary to CLS 1961, § 168.906 (Stat Ann 1970 Cum Supp § 6.1906), punishable as provided in CLS 1961, § 168.920 (Stat Ann 1956 Rev § 6.1920). On July 31, 1967, the circuit court grand juror found probable cause to issue a warrant under MCLA §§ 767.3, 767.4 (Stat Ann 1970 Cum Supp §§ 28.943, 28.944), *541 ordering that defendant be arrested and brought before the Common Pleas Court for the City of Detroit for further proceedings. Following defendant's arrest on August 1, 1967, he was arraigned on the warrant in common pleas court and, at that time, demanded a preliminary examination which was therein commenced on September 6, 1967. The judge of the common pleas court, finding that there was no probable cause to believe that a crime was committed or that defendant committed the same, dismissed the warrant and cancelled defendant's bond on December 11, 1967.
On December 18, 1967, the people filed, with the Wayne County Circuit Court, a complaint for superintending control, requesting that the common pleas court be directed to vacate its order of December 11, 1967, and that an order issue reinstating the warrant and binding defendant over for trial. The circuit court, on February 15, 1968, on the basis of oral arguments and briefs submitted, issued an order stating that it had jurisdiction to entertain the people's complaint for superintending control; that a crime not cognizable by a justice of the peace had been committed; and that there was probable cause to believe defendant committed the same. The order directed that defendant be bound over for arraignment and trial as charged in the complaint and warrant. The common pleas court complied with the order and defendant was bound over to the Recorder's Court for the City of Detroit.
On February 27, 1968, the people filed, in the recorder's court, an information charging the original offense. Defendant was arraigned in the recorder's court on the information and, following a pre-trial hearing on March 21, 1968, defendant filed a motion to quash the information. The motion was argued on April 19, 1968, at which time a panel of three *542 recorder's court judges, sitting en banc, convened "to make a determination as to the law in this matter". On December 30, 1968, the recorder's court panel issued a written opinion ruling that the warrant was improperly directed to the court of common pleas because that court has no jurisdiction to conduct a preliminary examination where the offense is committed in the City of Detroit.
This Court granted the people's application for leave to appeal. The people maintain that the court of common pleas (successor to the justice of the peace courts, MCLA § 728.1 [Stat Ann 1970 Cum Supp § 27.3651]) had jurisdiction to conduct the preliminary examination in the instant case, relying primarily upon the code of criminal procedure, PA 1927, No 175, CL 1948, § 760.1 et seq. (Stat Ann 1954 Rev § 28.841 et seq.) which, they contend, reduced the jurisdiction of the recorder's court by making it concurrent with that of justices of the peace in the county in certain criminal matters.
The code of criminal procedure provides that justices of the peace are magistrates, CL 1948, §§ 761.1, 764.1 (Stat Ann 1954 Rev §§ 28.843, 28.860); that in cases involving offenses not cognizable by a justice committed within the county, magistrates are empowered to issue a warrant for the accused's arrest, the accused then being brought before such magistrate to be dealt with according to law, CL 1948, § 766.3 (Stat Ann 1954 Rev § 28.921); and justices of the peace were empowered to perform all official acts and duties and to exercise jurisdiction in criminal matters arising in their county pursuant to CL 1948, § 762.2 (Stat Ann 1954 Rev § 28.845). The people further contend that an amendment to the code of criminal procedure in 1942 affected the jurisdictions of both the court of common pleas and *543 the Detroit recorder's court. That amendment, being PA 1941, No 264, states:
"In any city having more than 1 justice of the peace, or other judicial officer having the criminal jurisdiction of a justice of the peace, whenever a warrant shall be issued for the arrest of any person charged with any offense against the laws of the state, * * * any justice or other judicial officer of said city shall have jurisdiction to arraign, set bail, adjourn, try, take testimony in, conduct a preliminary examination, dismiss, hold for trial in circuit court, and to do any act or acts in connection with the trial and disposition of any such case brought before any such justices of the peace: Provided, however, That this shall apply only to the court or courts of justices of the peace in cities where said justices are paid a salary in lieu of fees." CL 1948, § 774.47 (Stat Ann 1954 Rev § 28.1237[2]).
The people cite the case of Kates v. Reading (1931), 254 Mich. 158, for the proposition that the various laws promulgated by the legislature have frequently enlarged the jurisdiction of one court while diminishing the jurisdiction of another court without the necessity of any further legislation, and argue that the common pleas court, as successor to the justice of the peace courts in the City of Detroit, has power under the general laws, to hold certain proceedings, such as an examination, for a crime not cognizable by a justice of the peace, provided the crime is committed within the county.
The jurisdiction of the Detroit recorder's court is specifically set forth in § 11 of the recorder's court act, Local Acts 1883, No 326, and provides as follows:
"The said recorder's court shall have original and exclusive jurisdiction of all prosecutions and proceedings in behalf of the people of this state, for crimes, misdemeanors, and offenses arising under *544 the laws of this state, and committed within the corporate limits of the city of Detroit, except in cases cognizable by the police court of the city of Detroit, or by the justices of the peace of said city; and shall have power to issue all lawful writs and process, and to do all lawful acts which may be necessary and proper to carry into complete effect the powers and jurisdiction given by this act, and especially to issue all writs and process, and to do all acts which the circuit courts of this state within their respective jurisdictions, may, in like cases, issue and do by the laws of this state: Provided, That this section shall not be construed to prevent the grand jury for the county of Wayne from inquiring into and presenting indictments, as heretofore, for crimes and offenses committed within the limits of said city." (Emphasis supplied.) CL 1948, § 726.11 (Stat Ann 1962 Rev § 27.3561).
The foregoing section is subject to § 12 of the act which gives to Wayne County circuit court the power to issue indictments,[*] and which provides as follows:
"All indictments for offenses committed within the limits of the city of Detroit, which may be found and presented to the circuit court for the county of Wayne, by the grand jury of said county, shall be forthwith certified and transmitted by the clerk of said circuit court to said recorder's court, and thereupon said recorder's court shall have as full and complete jurisdiction of said indictments as if the same had been originally presented to said recorder's court, and shall have full power to take all further proceedings thereon." (Emphasis supplied.) CL 1948, § 726.12 (Stat Ann 1962 Rev § 27.3562).
In the case of People v. Ewald (1942), 302 Mich. 31, the Supreme Court construed §§ 11 and 12 of *545 the recorder's court act and stated at pp 36, 39 and 40:
"It is urged by the prosecuting attorney that proceedings for `discovery' of crime in the Wayne county circuit court do not come within the grant of exclusive jurisdiction to the recorder's court of `prosecutions and proceedings' for crimes committed in the city of Detroit; that the statutes relating to the recorder's court provide that such court is to be governed by general law `so far as the same may apply'.
* * *
"The proceedings for the discovery of crime are not `prosecutions and proceedings * * * for crimes' within the meaning of the recorder's court jurisdiction statute. The circuit judge conducting the investigation had the authority to cause apprehension of defendant by proper process under the general code of criminal procedure.
* * *
"Under 3 Comp Laws 1929, § 16301 (Stat Ann § 27.3562), * * * [i]t is our conclusion that the exclusiveness of jurisdiction of the recorder's court does not extend to the initiatory step in the institution of proceedings, but merely to matters subsequent thereto connected with bringing an offender to trial; and that the process was properly returnable to the recorder's court for the city of Detroit." (Emphasis supplied.)
Also, see, People v. Robinson (1943), 306 Mich. 167.
It is the rule of statutory construction that where we have a general statute and a special statute pertaining to the same subject matter, the special statute takes precedence over the general statute. In 22 Callaghan's Michigan Civil Jurisprudence, Statutes, § 132, pp 494, 495, it is stated:
*546 "* * * where there are two acts or provisions, one of which is special and particular, and certainly includes the matter in question, and the other is general, and would, if standing alone, include the same matter and thus conflict with the special act or provision, the special act must be taken as intended to constitute an exception to the general act or provision, * * * as the legislature is not to be presumed to have intended conflict."
In Mayor of Port Huron v. City Treasurer of Port Huron (1950), 328 Mich. 99, 112, it is stated:
"`An act will not be construed to repeal or modify earlier legislation, if, giving such effect to the act, an apparent purpose would appear to disturb an established system of written law, covering a vital field in our system of government.' 25 RCL, p 919.
"`The principle that the law does not favor repeals by implication is of especial application in the case of an important public statute of long standing, which should be shown to be repealed either expressly, or by a strong and necessary implication.' 25 RCL, p 920. * * *
"`"When a general intention is expressed, and also a particular intention which is incompatible with the general one, the particular intention shall be considered an exception to the general one." 1 Lewis' Sutherland, Statutory Construction, p 532, § 275.'"
See also, 82 CJS, Statutes, § 369, pp 839-845.
We therefore rule, on the basis of the recorder's court act, as it has been interpreted in the Ewald case, supra, that the Common Pleas Court for the City of Detroit did not have jurisdiction to conduct a preliminary examination in this criminal case. We further rule that the warrant issued by the circuit court grand juror was a valid warrant, is still alive, and, although arriving in the Recorder's Court *547 for the City of Detroit by a circuitous route through the common pleas court, rather than directly from the clerk of the circuit court, it should be disposed of as provided by law, i.e., a preliminary examination should be held in recorder's court, along with such further proceedings as may be required. Other issues raised on this appeal are not necessary to be determined in view of our decision herein.
Remanded for further proceedings not inconsistent with this opinion.
All concurred.
NOTES
[*]  "The word `indictment' includes information, presentment, complaint, warrant and any other formal written accusation." CL 1948, § 761.1 (Stat Ann 1954 Rev § 28.843).